DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, line 2, applicant claims for “sensor assembly configured to detect and count stalk”. It is unclear what detect applicant claims for?  It is detected the size, the presence or the location of the stalks? 
As per claim 1, line 8, applicant claims for “the agricultural monitoring system is configured to display data”.  Is it unclear what kind of “data” configured to be displayed?
As per claim 2, line 1, applicant claims for “processor is configured to calculate”.  Is it unclear what need to be calculated?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauder et al. (US 9,894,835).
As per claim 1, Sauder et al. disclose an agricultural monitoring system in a form of a stalk measurement system (100, figure 17) comprising: 
at least one sensor assembly in a form of a stalk senor (300, figure 9A) configured to detect and count stalks (col. 5, lines 2-7 and col. 9, lines 4-65); 
a display in a form of a harvest monitor (200, figure 17) in electronic communication with the at least one sensor assembly (see abstract and col. 5, lines 2-17 and col. 7, lines 5-35); 
a yield monitor system in a form of a yield sensor (54, figure 17) in communication with the display comprising at least one processor in a form of a monitor board (250, col. 5, lines 15-25); and 
a storage media in a form of a memory (204, figure 17) in communication with the display (col. 5, lines 7-19), wherein the agricultural monitoring system is configured to display data from the at least one sensor assembly on the display in real time (see abstract and col. 9, lines 17-24 and col. 9, line39through col. 10, line 67) and wherein data from the at least one sensor assembly is stored in the storage media for future use and analysis (col. 9, lines 24-38).
As per claim 2, Sauder et al. discloses the processor is configured to calculate and the display is configured to display one or more of yield per acre, number of plants planted per acre, number of plants harvested per acre, percentage of missing plants, number of missing plants, percentage of emerged late plants, yield per 1000 plants, potential lost yield, economic loss per acre (col. 7, lines 4-35 and col. 10, line 63 through col. 11, line 35).
As per claim 3, Sauder et al. further disclose at least one electronic storage system comprising as-planted spatial information recorded during planting operations (col. 6, lines 27-48).
As per claim 4, Sauder et al. disclose the display is configured to correlate the as- planted spatial information with harvester passes (figures 20A-20B, col. 6, lines 27-56).
As per claim 5, Sauder et al. further disclose comprising a GPS receiver (50, figure 17) in communication with the display, the GPS receiver at a known offset from each of the at least one sensor assemblies wherein the known offset is utilized by the monitor system to locate each of the at least one sensor assemblies on a harvester (col. 3, lines 12-23 and figures 20A-20B, col. 6, lines 27-56).
As per claim 6, Sauder et al. disclose the display being configured to display data to a user on a row-by-row basis (figures 20A-20B). 
As per claim 7, Sauder et al. disclose the at least one sensor assembly being a rotational sensor assembly, wherein stalks are detected and counted by a rotational member mechanically engaged stalks and detection of an amount of rotation of the rotational member (figures 6 and 11, col. 3, lines 42-54 and col. 4, lines 4-21).
As per claims 8-20, refer to claims 1-7 above and figures 17-41 of Sauder et al. references.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hayashi et al. (US 11,432,464) and Bruns et al. (US 10,188,037).
6	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
October 7, 2022